Citation Nr: 0730430	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-43 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the RO also denied a service 
connection claim for a right knee disorder in January 2004 
and the veteran appealed the denial of service connection by 
filing a timely Notice of Disagreement in February 2004.  
Subsequently, service connection was granted for a right knee 
disorder and a 30 percent evaluation was assigned.  
Thereafter the veteran did not file a timely NOD as to the 
assigned rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  However, it appears 
that the veteran's representative in the August 2007 is now 
raising a claim for a rating in excess of 30 percent for a 
right knee disorder.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma, to include 
periodontal disease or extracted teeth, as a result of combat 
wounds or other trauma during his active military service, 
and he does not meet the requirements for service connection 
for the limited purpose of receiving VA outpatient treatment.

2.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA). 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  However, the Board notes 
that a duty to assist letter was addressing the dental claim 
was issued in this case in June 2003.  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error. Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).

Factual Background

The veteran's service dental records show that upon 
enlistment, according to a March 1952 examination report, the 
following teeth were missing: 1, 15, 16, 17, 18, 19, 30, 
31,and 32.  The service medical records were entirely 
negative for any indication of injury or trauma to the mouth 
or teeth.  The April 1955 separation examination reflects 
that teeth 3, 14 and 32 were restored and that that teeth 16, 
18, 19, 30 and 31 were still missing.  .

In December 2001, the veteran requested service connection 
for dental trauma, indicating that he sustained a service 
related dental injury.  In support of the claim, the veteran 
filed documents which reflect that he played on the Camp 
Lejeune football team in 1953 and 1954.  

In a statement provided in May 2003, the veteran indicated 
that he broke his two rear molars on each side of his lower 
jaw in the fall of 1954 and had to have all 4 molars removed 
and replaced with a bridge during 1955.  He indicated that 
the bridge had been replaced 3 to 4 times.  

Private medical records dated from 1979 to 2002 show 
treatment for various tooth problems and conditions, 
including bridge work.  They do not contain a reference to 
any dental trauma in service.  

Legal Analysis

The veteran contends that he played football during service, 
as a result of which he had his lower right and left molars 
knocked out.  In essence, he maintains that he is entitled to 
VA outpatient dental treatment because he sustained dental 
trauma while on active duty.  According to service dental 
record the lower molars at issue are teeth numbers: 30 and 31 
on the lower right side and 18 and 19 on the lower left side.  

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  There is no evidence of record that 
the veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  In fact the teeth 
at issue were recorded in the service medical records to have 
been missing when the veteran was examined for enlistment 
purposes in 1952 and were still missing when he was examined 
for separation purposes in 1955.  Moreover, while the record 
establishes that the veteran played football during service 
in 1953 and 1954, there is no indication of any trauma to the 
mouth or teeth of record.  Therefore, the veteran does not 
have a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
record does not indicate that he experienced any dental 
trauma in service.  Therefore, the veteran does not have a 
service-connected, non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma (Class II(a)).  38 C.F.R. § 17.161(c).

The Board finds that the veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1955, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment in 2001, more than 40 years after separation from 
service.  See 38 C.F.R. § 17.161(b); see also Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, 
dismissed in part by 87 F.3d 1304 (1996) (for veteran's who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided. Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided.  See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g). The veteran's service 
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i). He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).

Therefore, the Board finds that the criteria for service 
connection for a dental disorder, for the purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and the appeal must be denied.


ORDER

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


